I concur in the result, because, for the reasons stated by Mr. Chief Justice ELLIS, in his concurring opinion in the companion case this day decided, and which is cited above, it is, I think, clearly made to appear that the Circuit Court has jurisdiction of the parties and the subject matter and that it is not exceeding its jurisdiction. If it has made or may make any error in its rulings on the questions discussed in Mr. Justice CHAPMAN'S opinion, they can be reviewed here by writ of error. But writ of prohibition does not lie. See the numerous cases cited in Peacock v. Miller, 123 Fla. 97, 166 So. 212.